

Exhibit 10.4


GUARANTY


GUARANTY, dated as of May 12, 2011 (this "Guaranty"), made by Ensco plc, an
English public limited company ("Parent"), ENSCO International Incorporated, a
Delaware corporation and an indirect wholly owned Subsidiary of Parent ("EII"),
ENSCO Global Limited, a Cayman Islands exempted company and a direct wholly
owned Subsidiary of Parent ("Global"), Ensco United Incorporated, a Delaware
corporation and an indirect wholly owned Subsidiary of Parent ("EUI"), and any
other Subsidiary of Parent that may become party hereto pursuant to Section 21
below (collectively with EII, Parent, Global, and EUI, the "Guarantors") in
favor of Citibank, N.A., as Administrative Agent under the Credit Agreement
described below (the "Administrative Agent").


Reference is made to the 364-Day Credit Agreement dated as of May 12, 2011 (the
"Credit Agreement") by and among Parent, EII, ENSCO Offshore International
Company, a Cayman Islands exempted company and an indirect wholly owned
subsidiary of Parent, ENSCO Universal Limited, an English private limited
company and an indirect wholly owned Subsidiary of Parent, Global, EUI, any
Subsidiary of Parent (other than a Pride Borrower) that becomes a Borrower in
accordance with Section 5.01(k), any Pride Borrower that becomes party thereto
in accordance with Section 2.22 or Section 5.01(k), any Pride Guarantor or Ensco
Guarantor that becomes party thereto pursuant to Section 5.01(k), the Banks
party thereto (the "Banks"), and the Administrative Agent.  Capitalized terms
used but not defined herein shall have the meanings given such terms in the
Credit Agreement.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce the Administrative Agent and the Banks to
enter into the Credit Agreement, each Guarantor agrees as follows:


1. Guaranty.  Each Guarantor unconditionally, jointly, and severally guarantees
the punctual payment when due, whether upon maturity, by acceleration or
otherwise, all Obligations (now or hereafter existing); provided that, if any
Obligations are denominated in a currency other than U.S. Dollars, such amount
will be increased to the extent that fluctuations of currency conversion rates
occurring after the date hereof result in an increase in the equivalent of such
Obligations in U.S. Dollars.  If any Borrower fails to pay any Obligation in
full when due (whether at stated maturity, by acceleration or otherwise), each
Guarantor will promptly pay the same to the Administrative Agent.  Each
Guarantor will also pay to the Administrative Agent any and all expenses
(including without limitation, reasonable legal fees and expenses) incurred by
the Administrative Agent or any Bank in enforcing its rights under this
Guaranty.  This Guaranty is a guaranty of payment and not merely of collection.
 

 
 
 

--------------------------------------------------------------------------------

 

2. Guaranty Absolute.  The liability of each Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter acquire in any
way relating to, any or all of the following: (i) any illegality, lack of
validity or enforceability of any Obligation, (ii) any amendment, modification,
acceleration, waiver or consent to departure from the terms of any Obligation of
any Loan Party under any Loan Document, or any renewal or extension of the time
or change of the manner or place of payment, including any increase in the
Obligations resulting from any extension of additional credit or otherwise,
(iii) any taking, exchange, substitution, release, non-perfection or impairment
of any collateral securing payment of any Obligation, (iv) any change in the
corporate existence, structure or ownership of any Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower or
its assets or any resulting release or discharge of any Obligation, (v) the
existence of any claim, set-off or other rights that the Borrowers or such
Guarantor may have at any time against the Administrative Agent or any of its
affiliates, any Bank or any of its affiliates, whether in connection herewith or
any unrelated transactions, provided that nothing herein will prevent the
assertion of any such claim or other rights by separate suit or compulsory
counterclaim, (vi) any law, regulation, decree or order of any jurisdiction, or
any other event, affecting any term of any Obligation or Administrative Agent's
or any Bank's rights with respect thereto, including, without limitation: (A)
the application of any such law, regulation, decree or order, including any
prior approval, which would prevent the exchange of a Non-USD Currency (as
hereinafter defined) for U.S. Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of U.S. Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice; or (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any governmental authority that directly or
indirectly deprives any Borrower of any assets or its use or of the ability to
operate its business or a material part thereof; or (D) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (A), (B) or (C) above (in each of the cases contemplated in clauses
(A) through (D) above, to the extent occurring or existing on or at any time
after the date of this Guaranty), (vii) any claim that any Guarantor's
obligations exceed or are more burdensome than those of the Borrowers; and
(viii) any other circumstance (including, without limitation, any statute of
limitations relating to a Borrower) or any existence of or reliance on any
representation by Administrative Agent or any Bank that might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower or any Guarantor or any other guarantor or surety.
 

 
2

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, each Guarantor guarantees that
it shall pay Administrative Agent strictly in accordance with the express terms
of any document or agreement evidencing any Obligation, including in the amounts
and in the currency expressly agreed to thereunder, irrespective of and without
giving effect to any laws of the jurisdiction where any Borrower or Guarantor is
principally located in effect from time to time, or any order, decree or
regulation in the jurisdiction where any Borrower or Guarantor is principally
located.
 
It is the intent of this Section 2 that each Guarantors' obligations hereunder
are and shall be absolute and unconditional under any and all circumstances.


3. Waiver.  Each Guarantor waives (i) promptness, diligence, notice of protest,
notice of acceptance, notice of dishonor and any other notice or demand of any
kind or nature whatsoever with respect to any Obligation and this Guaranty, (ii)
any requirement that, or right to require the Administrative Agent or any Bank
to, exercise any right or take any action against any Borrower or any collateral
security or credit support, or pursue any other remedy in the Administrative
Agent or the Bank's power whatsoever, and (iii) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any Bank.
 
4. Reinstatement.  This Guaranty will continue to be effective or be reinstated,
as the case may be, if at any time any payment of any Obligation is rescinded or
must otherwise be returned by Administrative Agent or any Bank upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.
 
5. [Reserved].
 
6. Taxes.  Any and all payments by a Guarantor hereunder will be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding income or franchise taxes imposed on Administrative Agent's
or any Bank's net income by the jurisdiction under the laws of which
Administrative Agent or such Bank is organized or any political subdivision
thereof or by the jurisdiction of any Bank's lending office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being "Taxes").  If a Guarantor is
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (i) the sum payable will be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each of Administrative Agent and
each Bank will receive an amount equal to the sum it would have received had no
such deductions been made, (ii) such Guarantor will make such deductions, and
(iii) such Guarantor will pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.  In addition,
each Guarantor will pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Guaranty or the Obligations ("Other
Taxes").  Such Guarantor will promptly furnish to the Administrative Agent or
such Bank the original or a certified copy of a receipt evidencing payment
thereof.  Each Guarantor will indemnify Administrative Agent and each Bank for
the full amount of Taxes or Other Taxes paid by Administrative Agent or such
Bank or any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted, within 30 days of Administrative Agent's or such
Bank's request therefor.  Without prejudice to the survival of any other
agreement contained herein, the Guarantors' agreements and obligations contained
in this Section will survive the payment in full of the Obligations, principal
and interest hereunder and any termination of this Guaranty.
 

 
3

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any document or
agreement evidencing an Obligation, the Guarantors and Administrative Agent (and
each of their respective employees, representatives or other agents) may
disclose to the U.S. Internal Revenue Service or any other government agency or
regulatory body having jurisdiction over the parties, the U.S. tax treatment and
U.S. tax structure of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to any of
the foregoing persons relating to such U.S. tax treatment and U.S. tax
structure.


7. Place and Currency of Payment.  If any Obligation is payable in U.S. Dollars,
each Guarantor agrees to make payment hereunder to Administrative Agent in U.S.
Dollars at 1615 Brett Road, OPS III, New Castle, DE 19720.  If any Obligation is
payable in a currency other than U.S. Dollars (a "Non-USD Currency") and/or at a
place other than the United States, and such payment is not made as and when
agreed, each Guarantor agrees to, at the Administrative Agent's option, either
(i) make payment in such Non-USD Currency and at the place where such Obligation
is payable, or (ii) pay the Administrative Agent in U.S. Dollars at 1615 Brett
Road, OPS III, New Castle, DE 19720.  In the event of a payment pursuant to
clause (ii) above, each Guarantor agrees to pay Administrative Agent the
equivalent of the amount of such Obligation in U.S. Dollars calculated at the
rate of exchange at which, in accordance with normal banking procedures,
Administrative Agent may buy such Non-USD Currency in New York, New York on the
date such Guarantor makes such payment; provided, however, that the foregoing
provisions of this sentence shall not apply to any payments hereunder in respect
of Obligations that have been re-denominated into a Non-USD Currency as a result
of the application of any law, order, decree or regulation in any jurisdiction
other than the United States, which Obligations shall, for purposes of this
Guaranty, be deemed to remain denominated in U.S. Dollars and payable to the
Administrative Agent in accordance with the first sentence of this Section 7.
 
8. Set-Off.  If any Guarantor fails to pay any of its obligations hereunder when
due and payable, each of the Administrative Agent and each Bank is authorized at
any time and from time to time, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or such Bank to
or for such Guarantor's credit or account against any and all of the
Obligations, whether or not Administrative Agent or such Bank has made any
demand under this Guaranty.  The Administrative Agent or such Bank will promptly
notify such Guarantor after any such set-off and application, provided that the
failure to give such notice will not affect the validity of such set-off and
application.  The Administrative Agent's and each Bank's rights under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Administrative Agent or such Bank
may have.
 

 
4

--------------------------------------------------------------------------------

 

9. Representations and Warranties.  Each Guarantor represents and warrants that:
(i) the execution, delivery and performance by such Guarantor of this Guaranty
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) its memorandum and articles of
association, charter, by-laws, or other organizational or governing documents,
(y) any law or any contractual restriction binding on or affecting such
Guarantor or any entity that controls it, or (z) any judgment, injunction,
order, decree or agreement binding upon such Guarantor of this Guaranty, and do
not result in the creation or imposition of any Lien (other than any Lien
created by this Guaranty or the Credit Agreement) on any asset of such
Guarantor, (ii) no authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for the due execution, delivery and performance by such
Guarantor of this Guaranty, and (iii) this Guaranty has been duly executed and
delivered by such Guarantor and is its legal, valid and binding obligation,
enforceable against such Guarantor in accordance with its terms.
 
10. Continuing Guaranty; Assignments under the Credit Agreement.  This is a
continuing guaranty and applies to all Obligations whenever arising.  This
Guaranty is irrevocable and shall (i) remain in full force and effect until the
latest of (x) the payment in full of the Obligations and all other amounts
payable hereunder, (y) the Revolving Commitment Termination Date (as defined in
the Credit Agreement), and (z) if applicable, the Term Loan Maturity Date (as
defined in the Credit Agreement), (ii) be binding on each Guarantor, its
successors and assigns, and (iii) inure to the benefit of and be enforceable by
the Administrative Agent and the Banks and their successors and assigns.  Each
Bank may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments, the Advances owing to it and the Notes held by it) as set forth in
Section 8.06 of the Credit Agreement, and the assignee of such rights and
obligations shall thereupon become vested with all the benefits in respect
thereof granted to such Bank herein or otherwise, in each case as and to the
extent provided in Section 8.06 of the Credit Agreement. No Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Administrative Agent.
 
11. Amendments, Etc.  No amendment or waiver of any provision of this Guaranty,
and no consent to departure by any Guarantor herefrom, will in any event be
effective unless the same is in writing and signed by the Administrative Agent,
and then such waiver or consent will be effective only in the specific instance
and for the specific purpose for which given.
 
12. Notices; Addresses.  All notices, demands, requests, consents and other
communications provided for herein shall be made in accordance with Section 8.02
of the Credit Agreement.
 
13. Guarantors' Credit Decision, Etc.  Each Guarantor has, independently and
without reliance on any representation or warranty by the Administrative Agent
or any Bank and based on such documents and information as such Guarantor has
deemed appropriate, made its own credit analysis and decision to enter into this
Guaranty.  Each Guarantor has adequate means to obtain from the Borrowers on a
continuing basis information concerning the financial condition, operations and
business of the Borrowers, and no Guarantor is relying on the Administrative
Agent or any Bank to provide such information now or in the future.  Each
Guarantor expressly assumes all responsibilities to remain informed of each
Borrower's financial condition and any circumstances affecting (i) any
Borrower's ability to perform its obligations under the Loan Documents to which
it is a party or (ii) any collateral securing all or any part of the
Obligations.  Each Guarantor acknowledges that it will receive substantial
direct and indirect benefit from the extensions of credit contemplated by this
Guaranty.
 

 
5

--------------------------------------------------------------------------------

 

14. Judgment.  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into a Non-USD
Currency, each Guarantor agrees that the rate of exchange used will be that at
which, in accordance with normal banking procedures, the Administrative Agent
could purchase U.S. Dollars with such Non-USD Currency on the business day
preceding that on which final judgment is given.  The obligation of each
Guarantor in respect of any sum due hereunder will, notwithstanding any judgment
in a Non-USD Currency, be discharged only to the extent that on the date such
Guarantor makes payment to the Administrative Agent of any sum adjudged to be so
due in such Non-USD Currency, the Administrative Agent may, in accordance with
normal banking procedures, purchase U.S. Dollars with such Non-USD Currency; if
the U.S. Dollars so purchased are less than the sum originally due to the
Administrative Agent in U.S. Dollars, each Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss, and if the U.S. Dollars so purchased
exceed the sum originally due to the Administrative Agent in U.S. Dollars, the
Administrative Agent agrees to remit to such Guarantor such excess.
 
15. Governing Law.  This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.
 
16. Joint and Several Liability of the Guarantors.  Each Guarantor accepts joint
and several liability hereunder for the Obligations of the Borrowers under the
Credit Agreement in consideration for the Banks and the Administrative Agent
entering into the Credit Agreement, for the mutual benefit, directly and
indirectly, of each Guarantor.   If and to the extent that any Guarantor shall
fail to make any payment with respect to any of the obligations hereunder as and
when due, then each other Guarantor will make such payment with respect to such
obligation.
 
17. Contribution and Subrogation.  In order to provide for just and equitable
contribution among the Guarantors, each Guarantor agrees that in the event a
payment shall be made on any date under this Guaranty by any Guarantor (the
"Funding Guarantor"), each other Guarantor (each a "Contributing Guarantor")
shall indemnify the Funding Guarantor in an amount equal to the amount of such
payment, in each case multiplied by a fraction the numerator of which shall be
the net worth of the Contributing Guarantor as of such date and the denominator
of which shall be the aggregate net worth of all the Contributing Guarantors
together with the net worth of the Funding Guarantor as of such date.  Any
Contributing Guarantor making any payment to a Funding Guarantor pursuant to
this Section 17 shall be subrogated to the rights of such Funding Guarantor to
the extent of such payment.  No Guarantor shall have any right of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for the Obligations unless and until 93 days shall have elapsed after the date
on which the Obligations have been repaid in full and the Loan Documents (as
defined in the Credit Agreement) have been terminated, without the filing or
commencement, by or against any Borrower, of any state or federal action, suit,
petition or proceeding seeking any reorganization, liquidation or other relief
or arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, any Borrower or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by the
Guarantors against the estate of any Borrower within the meaning of Section 101
of the Bankruptcy Code, in the event of a subsequent case involving a
Borrower.  If an amount shall be paid to any Guarantor on account of such rights
at any time prior to termination of this Guaranty, such amount shall be held in
trust for the benefit of the Administrative Agent and the Banks and shall
forthwith be paid to the Administrative Agent, to be credited and applied to the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents or otherwise as the Administrative Agent may elect.  The
agreements in this Section 17 shall survive repayment of all of the Obligations
and the termination or expiration of this Guaranty in any manner.
 

 
6

--------------------------------------------------------------------------------

 

18. Fraudulent Transfer Laws.  Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of each Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
debtor relief laws of any applicable jurisdiction (collectively, the "Fraudulent
Transfer Laws"), but only to the extent that any Fraudulent Transfer Law has
been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case
 
(a) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding
 
(1) any liabilities of such Guarantor in respect of intercompany indebtedness to
any Borrower or other affiliates of any Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;
 
(2) any liabilities of such Guarantor under this Guaranty; and
 
(3) any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of Debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 18 (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a "Competing Guaranty") to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(x) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 18),
multiplied by (y) a fraction (I) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 18), and (II) the
denominator of which is the sum of (A) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guarantees
(notwithstanding the operation of those limitations contained in such other
Competing Guarantees that are substantially similar to this Section 18), (B) the
aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 18), and (C) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 18));
and
 
(b) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 17).
 

 
7

--------------------------------------------------------------------------------

 

19. Subordination.  Until all of the Obligations shall have been paid or
performed in full, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations (except any allowed
payments from the Borrowers to any Guarantor) now or hereafter owed by the
Borrowers to such Guarantor, to the payment in full of the Obligations.  All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuation of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent on account of the Obligations, and, after such request
and pending such payment, shall be held by such Guarantor separate and apart
from all other funds, property and accounts of such Guarantor.
 
20. Consent to Jurisdiction, Etc.
 
(a) Each Guarantor irrevocably and unconditionally submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any action or proceeding brought by the
Administrative Agent or any Bank arising out of or relating to this Guaranty or
any other Loan Document, or for recognition or enforcement of any judgment
thereof.  Each Guarantor hereby irrevocably and unconditionally agrees that a
final nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each Guarantor agrees that any action or
proceeding brought by Parent or any of its Subsidiaries against the
Administrative Agent, any Bank, or their Affiliates arising out of or relating
to this Guaranty shall be brought exclusively in the United States District
Court for the Southern District of New York (or the state courts sitting in the
Borough of Manhattan in the event the Southern District of New York lacks
subject matter jurisdiction), and any appellate court from any thereof.  Nothing
in this Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent or any Bank may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against any
Guarantor or its properties in any court of competent jurisdiction, including
the jurisdictions of incorporation of any Guarantor not incorporated in the
United States.
 
(b) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court referred to in
subsection (a) of this Section. Each of Guarantors hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
21. Additional Guarantors.  To the extent required by Section 2.22 or Section
5.01(k) of the Credit Agreement, Parent shall cause certain of its Subsidiaries
to become Guarantors hereunder (each, a "New Guarantor").  Upon execution and
delivery after the date hereof by the Agent and each New Guarantor of an
instrument in the form of Annex 1, such New Guarantor shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

22. Termination.  This Guaranty shall be terminated with respect to any
particular Guarantor that became a party to this Guaranty pursuant to Section
5.01(k) of the Credit Agreement upon delivery to the Administrative Agent of a
certificate of the chief executive officer or the chief financial officer of the
Parent certifying that (a) the termination of this Guaranty with respect to such
Guarantor would not cause the aggregate principal amount of all Debt of the
Subsidiaries that are not Loan Parties to exceed 10% of Consolidated Tangible
Net Worth (including a detailed calculation of the ratio of the amount of Debt
of all Subsidiaries that are not Loan Parties to the Consolidated Tangible Net
Worth, in each case, after giving effect to the termination of this Guaranty)
and (b) no Default or Event of Default exists or would be caused by the
termination of this Guaranty with respect to such Guarantor.
 
23. Counterparts; Integration; Effectiveness.   This Guaranty and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Guaranty and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto. This Guaranty shall become effective when the
Administrative Agent shall have received counterparts hereof that together bear
the signatures of each of the Guarantors party hereto. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopy or electronic email
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
 
24. WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OR ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 



 
9

--------------------------------------------------------------------------------

 

Annex 1 to Guaranty
 
IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




 


 
ENSCO INTERNATIONAL INCORPORATED
 


By: /s/ Tom L. Rhoades                                                      
Name: Tom L. Rhoades
Title:   Vice President and Treasurer
 


 


 
ENSCO PLC
 


 
By: /s/ James W. Swent III                                                      
Name: James W. Swent III
Title:   Senior Vice President and Chief Financial Officer
 


 


 
ENSCO GLOBAL LIMITED
 


 
By: /s/ Tom L. Rhoades                                                      
Name: Tom L. Rhoades
Title:   Assistant Treasurer
 


 


 
ENSCO UNITED INCORPORATED
 


 
By: /s/ Tom L. Rhoades                                                      
Name: Tom L. Rhoades
Title:   Vice President and Treasurer
 

 
Annex I to Guaranty

--------------------------------------------------------------------------------

 

Annex 1 to Guaranty


 
GUARANTY SUPPLEMENT dated as of ______________ (the "Supplement"), to the
Guaranty dated as of May 12, 2011 (as amended, supplemented or otherwise
modified from time to time, the "Guaranty"), by Ensco plc, an English public
limited company ("Parent"), certain direct and indirect subsidiaries of Parent
(each such subsidiary together with Parent individually, a "Guarantor" and
collectively, the "Guarantors") in favor of Citibank. N.A., as Administrative
Agent (the "Administrative Agent").
 
A. Reference is made to the 364-Day Credit Agreement dated as of May 12, 2011
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Parent, ENSCO International Incorporated, a Delaware
corporation and an indirect wholly owned Subsidiary of Parent, ENSCO Offshore
International Company, a Cayman Islands exempted company and an indirect wholly
owned subsidiary of Parent, ENSCO Universal Limited, an English private limited
company and an indirect wholly owned Subsidiary of Parent, ENSCO Global Limited,
a Cayman Islands exempted company and a direct wholly owned Subsidiary of
Parent, ENSCO United Incorporated, a Delaware corporation and an indirect wholly
owned Subsidiary of Parent, any Subsidiary of Parent (other than a Pride
Borrower) that becomes a Borrower in accordance with Section 5.01(k), any Pride
Borrower that becomes party thereto pursuant to Section 2.22 or Section 5.01(k),
any Pride Guarantor or Ensco Guarantor that becomes party thereto pursuant to
Section 5.01(k), the Banks party thereto, and the Administrative Agent.
 
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.
 
C. The Guarantors have entered into the Guaranty in order to induce the Banks to
make Advances under the Credit Agreement.  Pursuant to Section 2.22 and Section
5.01(k) of the Credit Agreement, certain Subsidiaries of Parent are required to
enter into the Guaranty as a Guarantor.  Section 21 of the Guaranty provides
that such Subsidiaries may become Guarantors under the Guaranty by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiaries (the "New Guarantors" and each, a "New Guarantor") are executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty in order to induce the Banks to make
additional Advances and as consideration for Advances previously made.
 
Accordingly, the Administrative Agent and each New Guarantor agree as follows:
 
SECTION 1. In accordance with Section 21 of the Guaranty, each New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder, including without limitation, the indemnification
obligations and waiver of jury trial set forth therein, and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof.  Each reference to a "Guarantor" in the Guaranty shall be deemed to
include each New Guarantor.  The Guaranty is hereby incorporated herein by
reference.
 

 
Annex I to Guaranty

--------------------------------------------------------------------------------

 

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors'
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).
 
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of each New Guarantor and the Administrative
Agent. Delivery of an executed signature page to this Supplement by fax
transmission or by electronic mail in portable document format (.pdf) shall be
as effective as delivery of a manually executed counterpart of this Supplement.
 
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
 
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  Each New Guarantor
irrevocably and unconditionally submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any action or proceeding brought by the Administrative Agent or any
Bank arising out of or relating to this Supplement or any other Loan Document,
or for recognition or enforcement of any judgment thereof.  Each New Guarantor
hereby irrevocably and unconditionally agrees that a final nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Each New Guarantor agrees that any action or proceeding
brought by Parent or any of its Subsidiaries against the Administrative Agent,
any Bank, or their Affiliates arising out of or relating to this Supplement
shall be brought exclusively in the United States District Court for the
Southern District of New York (or the state courts sitting in the Borough of
Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof.  Nothing in this
Supplement or in any other Loan Document shall affect any right that the
Administrative Agent or any Bank may otherwise have to bring any action or
proceeding relating to this Supplement or any other Loan Document against each
New Guarantor or its properties in any court of competent jurisdiction,
including the jurisdictions of incorporation of any New Guarantor not
incorporated in the United States.  Each New Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court referred to in this Section. Each New Guarantor
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 

 
Annex I to Guaranty

--------------------------------------------------------------------------------

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 12 of the Guaranty.  All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
 
SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
 
SECTION 9. THIS SUPPLEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[Signature Page Follows.]

 
Annex I to Guaranty

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
 


[NEW GUARANTOR]




By:  _____________________                 
Name: 
___________________                                                           
Title: 
____________________                                                           


Address:                                                           






[NEW GUARANTOR]




By:  _____________________                 
Name:  ___________________                                                           
Title: 
_____________________                                                           


Address:                                                           




CITIBANK, N.A., as Administrative Agent




By:  ______________________                 
Name: 
___________________                                                           
Title: 
____________________                                                        
 
 
 

 
 

 Annex I to Guaranty

--------------------------------------------------------------------------------

 